Citation Nr: 0217382	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  01-03 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, to include torn medical meniscus, possible ACL 
tear and Osgood-Schlatter disease, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for bilateral 
plantar calluses, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for arthritis of the 
left knee, claimed as secondary to the service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

W. Sampson, Counsel


REMAND

The veteran had active duty from December 1977 to March 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted an increase of 30 
percent for a left knee disability, to include torn medical 
meniscus, possible ACL tear and Osgood-Schlatter disease.  
The veteran disagreed with the level of disability assigned.  
The RO also denied an increased evaluation for bilateral 
plantar calluses, and denied service connection for 
arthritis of the left knee, claimed as secondary to the 
service-connected left knee disability.  During the pendency 
of this appeal, the appellant's claim was transferred from 
the RO in New Orleans, Louisiana, to the RO in Houston, 
Texas, pursuant to the appellant's change of address.

In a June 2000 statement, the veteran requested a hearing 
before a hearing officer at the RO which was not provided.  
Thus, this case is REMANDED to the RO for the following:

The veteran should be scheduled for a 
hearing before a hearing officer at the 
RO in Houston.  Notification of the 
hearing should be documented in the 
claims file.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




